Per Curiam:
A consideration of this record has satisfied the court that this application to examine the plaintiff before trial is not made in good faith for the purpose of obtaining testimony to be used on the trial. The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Present—Ingraham, McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.